Memorandum Opinion
Action in assumpsit to recover the balance due on a bill for legal services rendered by the plaintiff’s firm to the defendant. There was a hearing before the justice of the Hanover District Court, resulting in a verdict for the plaintiff for $350, from which the defendant appealed. Transferred by Slive, J.
Numerous exhibits, but no transcript of the evidence, were transferred.
We find no errors on the face of the record and sustain the district court’s decision. Koziell v. Fairbanks, 115 N.H. 679, 348 A.2d 358 (1975).
Judgment on the verdict.